(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, la apelada solicita la desestimación de este recurso fundándose en que la parte apelante no ha sido diligente en la tra-mitación del mismo y especialmente por no haber presentado la trans-cripción de evidencia dentro de las varias prórrogas concedidas por la corte inferior.
Por cuanto, el apelante en su contestación a la moción para des-*979estimar y en el juramento a ella acompañado demuestra a satisfac-ción de esta corte que ña sido en verdad diligente en tratar ele ob-tener las notas taquigráficas dentro del período prorrogado:
Poe tanto, no ña lugar a la desestimación solicitada.